Citation Nr: 1200529	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-07 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran subsequently moved and the jurisdiction of his claim was transferred to the St. Paul, Minnesota RO.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in September 2010 for further development and adjudicative action.  The development has been completed and the case has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's PTSD is currently manifested by sleep problems, depression, irritability, impairment of short-term memory, anxiety and disturbances of motivation and mood, which have not resulted in occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2010); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2007); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Throughout the rating period on appeal, the Veteran's PTSD has been rated as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code section, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Turning to the objective evidence of record, the Veteran was afforded a VA examination in August 2007.  He described nightmares, sleep disturbance, flashbacks, and problems with concentration.  He worked as a high school principal and had not lost time from work for his psychiatric condition.  He had been married for thirty-seven years, with two children and two grandchildren.  He reported having a very good relationships with all noted.  His hobbies including riding a motorcycle and playing golf, as well as fishing and hunting.  He was also active socially, and would attend parties. 

Objectively, there was no impairment in thought process or communication and he had no delusions or hallucinations.  The Veteran was fully oriented.  There was some short term memory deficit, but he denied panic attacks.  There was no impairment of impulse control and speech was within normal limits.  He did indicate a history of rare suicidal thoughts over the previous several years, without plan or intent.  He also indicated that he was irritable at times and avoided people and places.  The Veteran phoned the examiner at some later point and indicated that he had past homicidal and suicidal thoughts and that he had lost his temper in the past.  The examiner indicated that the Veteran had mild to moderate PTSD and assigned a GAF score of 61.

A May 2007 lay statement from the Veteran's wife dated May 2007 indicated that he had suffered from PTSD symptoms since returning from Vietnam.  Additionally, a May 2008 letter from his supervisor noted that the Veteran had disengaged from his employment and had become increasingly short tempered and irritable during the previous three to four years.  The Veteran's spouse submitted additional statements dated in November 2007 and January 2009, the latter of which noted that the Veteran experienced avoidance, had sleep disturbances, and participated in many activities alone.  Additionally, his problems with alcohol abuse were detailed in the statement.  Also, as explained in a January 2009, the Veteran's supervisor had suggested that he retire because his performance had progressively worsened.

The Veteran was afforded an additional VA examination in April 2010.  At that time, he indicated that he was typically in a good mood but had periods where he got "into a slight funk," although not often; there was no suicidal ideation and he only had anxiety once in a while.  The Veteran described his marital relationship as great with excellent relationships with his two children.  He indicated that he had several close friends and golfed, hunted, boated, fished, rode his motorcycle, and socialized with neighbors.  The Veteran indicated that he lived with his wife and was retired from his full-time profession as a high school principal.  

Objectively, speech and psychomotor activity were unremarkable.  The Veteran's his mood was good and his thought process and content were unremarkable.  He had no delusions.  His affect was appropriate and attitude was cooperative.  He had no panic attacks, obsessive behaviors, homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  His remote memory was normal and his recent memory/immediate memory were mildly impaired.  He did endorse difficulty sleeping, as well as hypervigilance.  He indicated that he was employed part-time as a gun salesman and he had lost no time from work over the prior twelve months.  The diagnosis was mild/moderate chronic PTSD with a GAF score of 63.  The examiner noted that the Veteran was intelligent, insightful, and articulate, with a very good level of social support.  He had transient or mild PTSD symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA clinical records dated from the time of service-connection to November 2010 reflect psychiatric treatment on many occasions.  He described many outings and events with friends, to include playing golf and traveling to Las Vegas with six other couples in spring 2007.  In fall 2007, he indicated that it was his personal mission to get a 100 percent VA disability rating so that he did not have to work anymore.  Additionally, it was noted that his wife had moved to Minnesota so that they could be closer to their children and grandchildren and the Veteran was expecting to follow after he retired.  

A January 2009 treatment note indicates that the Veteran had cut back on his drinking, except at neighborhood gatherings on the weekends.  The provider noted that the Veteran had excellent social support and had been well-employed over the years.  The provider indicated that the Veteran had past suicidal ideation but that this was in full remission.  A March 2009 mental health treatment note indicates symptoms of emotional lability, anxiety, irritability, anger, nightmares, intrusive thoughts, sleep disturbance and flashbacks.  The GAF score was 60.  During his mental health intake, the Veteran indicated that he had no suicidal ideation and that he was close with his four siblings who he talked or e-mailed with on a weekly basis.  

A June 2010 mental health discharge note indicated that the Veteran had not attended mental health appointments in the previous year.  

No other evidence of record contains findings referable to the Veteran's PTSD.

The Board notes that the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 70 percent rating over any portion of the rating period on appeal.  Indeed, the Veteran does not manifest any of the following indications of occupational and social impairment: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships.  

While the Veteran has endorsed some suicidal ideation in the past, there is no indication that there was such symptom during the relevant period.  Moreover, this symptom, standing alone, would not indicate a disability picture commensurate with the next-higher 70 percent evaluation in this case, as there is no showing of 
deficiencies in most areas or an inability to establish and maintain effective relationships.  Rather, the Veteran describes positive relationships with his wife and children, and also maintains an active social lifestyle, to include attending social events and golfing with friends.  Moreover, while evidence indicates that his supervisors believed that his effectiveness as a principal was hindered by his symptomatology, factoring in his retirement, the Veteran maintained that his performance was good and that his retirement was motivated instead by his desire to move to another state to be physically closer to his children.  In any event, the record reflects that he found subsequent employment, albeit on a part-time basis, and there is no indication that such employment was impaired or limited due to his PTSD symptoms.

Again, the symptoms and degree of social and occupational impairment demonstrated in the record are most commensurate with the currently assigned 50 percent rating, and thus assignment of the next-higher 70 percent is not warranted here.  This is further supported by the GAF scores in the 60s indicated throughout the Veteran's course of examinations and psychiatric treatment.  Such score is reflective of only mild or moderate symptoms or moderate difficulty in social, occupational, or school functioning.  No other GAF scores, representing more severe symptomatology, are of record.  

In sum, there is no basis for a rating in excess of 50 percent for the Veteran's PTSD at any time during the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


